 Case 2:20-cr-20545-VAR-EAS ECF No. 18, PageID.40 Filed 11/20/20 Page 1 of 8




                            United States District Court
                            Eastern District of Michigan

United States of America,

         Plaintiff,
                                               No. 20-cr-20545
v.
                                               Hon. Victoria A. Roberts
D-1 Marquez Maurice Goins,

         Defendant.



                          Stipulation to Continue the
            Motion Cut-off, the Plea Cut-off, and Trial by Sixty Days,
                        and to Find Excludable Delay


       The parties stipulate to continue, by sixty days, the motion cut-off date, the

plea cut-off date, and the trial date—to dates to be set by the Court. The parties

further stipulate, and jointly move for the Court to find, that the time period

between November 18, 2020, and the new trial date, as determined by the Court,

qualifies as excludable delay under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7),

because the ends of justice served by the granting of the this continuance outweigh

the best interests of the public and the defendant in a speedy trial. The parties’

reasons for the continuance and for a finding of excludable delay are as follows:

      The unprecedented and exigent circumstances created by COVID-19 and

       related coronavirus health conditions have created a health emergency
Case 2:20-cr-20545-VAR-EAS ECF No. 18, PageID.41 Filed 11/20/20 Page 2 of 8




    throughout the United States and numerous foreign countries that has

    resulted in widespread societal disruption.

  In order to slow the spread of the outbreak and lessen the load placed on our

    healthcare systems, various restrictions have been imposed on travel, access

    to public facilities, and government functions. As part of these efforts, on

    July 21, 2020, this court issued Administrative Order 20-AO-39, which

    explicitly found, after considering current conditions in the state of

    Michigan, that “proceeding with a jury trial at this time would be

    impossible, or result in a miscarriage of justice.” Having made further

    generally applicable findings relating to the ability of counsel to prepare and

    the court’s ability to safely convene juries and bring counsel and court staff

    into courtrooms, the court concluded this AO by excluding delay under

    18 U.S.C. § 3161(h)(7)(A) from July 2, 2020, until further order of the court.

  Similarly, in revised Administrative Order 20-AO-38, dated September 8,

    2020, this Court ordered that jury trials will commence “on a date yet to be

    determined, and then only for critical criminal trials.”

  As a result, the failure to grant a continuance could lead to the dismissal of

    charges and thereby make a continuation of the proceeding impossible and

    result in a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).



                                        2
Case 2:20-cr-20545-VAR-EAS ECF No. 18, PageID.42 Filed 11/20/20 Page 3 of 8




  Although the court has issued a blanket determination of excludable delay

    for Speedy Trial purposes in 20-AO-39, the parties submit these additional

    case-specific reasons to supplement the reasons relied upon by the court in

    issuing that order, and request this Court to make case-specific findings

    supporting a determination of excludable delay.

  Failure to grant the continuance would deny counsel for the defendant and

    the government the reasonable time necessary for effective preparation,

    taking into account the exercise of due diligence. Specifically, the

    government has produced substantial discovery, which includes lengthy dash

    cam and bodycam videos from the night of the relevant incident. Defense

    counsel needs time to review these materials, and consult with his client.

  Forcing this case to trial before defense counsel is adequately and reasonably

    prepared would result in a miscarriage of justice. Further, to force this case

    to trial before defense counsel has analyzed the extensive discovery and

    consult with his client in this case would deprive the defendant of the

    important pretrial right, if he wished, to engage in informed and intelligent

    pretrial plea negotiations with the government.

  As a result, failure to grant this continuance would unreasonably deny

    counsel for the defendant and the attorney for the government the reasonable

    time necessary for effective preparation, taking into account the exercise of

                                        3
 Case 2:20-cr-20545-VAR-EAS ECF No. 18, PageID.43 Filed 11/20/20 Page 4 of 8




      due diligence, see 18 U.S.C. § 3161(h)(7)(B)(iv), and/or would fail to

      recognize that it would be unreasonable to expect adequate preparation for

      the trial before the expiration of the STA’s 70-day clock, see 18 U.S.C. §

      3161(h)(7)(B)(ii).

      The parties therefore request that the Court grant a sixty-day continuance of

the trial date, the plea cut-off date, and the motion cut-off date, and further find

that the delay caused by this continuance should be deemed excludable time under

18 U.S.C. § 3161(h)(7)(A) because the ends of justice served by the granting of

this continuance outweigh the best interests of the public and the defendant in a

speedy trial.

Respectfully submitted,

MATTHEW SCHNEIDER
United States Attorney

s/ Brandon C. Helms                            s/Mark H. Magidson
Brandon C. Helms                               Mark H. Magidson
Assistant United States Attorney               Attorney for Defendant
211 W. Fort Street, Suite 2001                 615 Griswold, Suite 810
Detroit, MI 48226                              Detroit, MI 48226
brandon.helms@usdoj.gov                        mmag100@aol.com
(313) 226-9639                                 (313) 963-4311




                                           4
 Case 2:20-cr-20545-VAR-EAS ECF No. 18, PageID.44 Filed 11/20/20 Page 5 of 8




                            United States District Court
                            Eastern District of Michigan

United States of America,

        Plaintiff,
                                              No. 20-cr-20545
v.
                                              Hon. Victoria A. Roberts
D-1 Marquez Maurice Goins,

        Defendant.




                     Order Continuing the Motion Cut-off, the
                      Plea Cut-off, and Trial by Sixty Days,
                          and Finding Excludable Delay



      The Court has considered the parties’ stipulation and joint motion to

continue the trial, the plea cut-off date and the motion cut-off date by sixty days,

and for a finding that the time period from November 18, 2020, to the trial date, to

be later determined by the Court, qualifies as excludable delay under the Speedy

Trial Act, 18 U.S.C. § 3161(h)(7). For the reasons described in the parties’

submission, and after considering the factors listed in § 3161(h)(7)(B), the Court

finds that the ends of justice served by granting the parties’ requested continuance

outweigh the best interests of the public and the defendant in a speedy trial and that

the time from November 18, 2020, to the trial date, to be later determined by the
 Case 2:20-cr-20545-VAR-EAS ECF No. 18, PageID.45 Filed 11/20/20 Page 6 of 8




Court, qualifies as excludable delay under § 3161(h)(7). Specifically, the Court

finds that:

    The unprecedented and exigent circumstances created by COVID-19 and

       related coronavirus health conditions have created a health emergency

       throughout the United States and numerous foreign countries that has

       resulted in widespread societal disruption.

    The Court is operating under an emergency administrative order, limiting the

       availability of the Court to conduct hearings and trials.

    As a result, failure to grant a continuance could lead to the dismissal of

       charges and thereby make a continuation of the proceeding impossible and

       result in a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).

    The Court also finds that the ability of counsel for the defendant and for the

       government to prepare for trial is severely impaired by the health and travel

       restrictions imposed in light of the coronavirus outbreak in Michigan and

       elsewhere, and that a failure to grant this continuance would deny counsel

       for the defendant and the attorney for the government the reasonable time

       necessary for effective preparation, taking into account the exercise of due

       diligence, see 18 U.S.C. § 3161(h)(7)(B)(iv), and/or would fail to recognize

       that it would be unreasonable to expect adequate preparation for the trial



                                           2
 Case 2:20-cr-20545-VAR-EAS ECF No. 18, PageID.46 Filed 11/20/20 Page 7 of 8




      before the expiration of the STA’s 70-day clock, see 18 U.S.C.

      § 3161(h)(7)(B)(ii).

    Failure to grant the continuance would deny counsel for the defendant and

      the government the reasonable time necessary for effective preparation,

      taking into account the exercise of due diligence. Specifically, the

      government has produced substantial discovery, which includes lengthy dash

      cam and bodycam videos from the night of the relevant incident. Defense

      counsel needs time to review these materials, and consult with his client.

    Forcing this case to trial before defense counsel is adequately and reasonably

      prepared would result in a miscarriage of justice. Further, to force this case

      to trial before defense counsel has analyzed the extensive discovery and

      consult with his client in this case would deprive the defendant of the

      important pretrial right, if he wished, to engage in informed and intelligent

      pretrial plea negotiations with the government.

      IT IS THEREFORE ORDERED that the time from November 18, 2020, to

the trial date, to be later determined by the Court, shall constitute excludable delay

under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7), because the Court finds that

the ends of justice served by the granting of the continuance outweigh the best

interests of the public and the defendant in a speedy trial.




                                           3
 Case 2:20-cr-20545-VAR-EAS ECF No. 18, PageID.47 Filed 11/20/20 Page 8 of 8




        IT IS FURTHER ORDERED that the new motion cut-off date is January 25,

2021.

        IT IS FURTHER ORDERED that the new plea cutoff/hearing date is

February 16, 2021 at 10:00am.

        IT IS FURTHER ORDERED that the new trial date is March 8, 2021 at

9:00am



                                           s/ Victoria A. Roberts
                                           Hon. Victoria A. Roberts
                                           United States District Judge


Entered: November 20, 2020




                                       4
